     5:14-cr-00559-JMC        Date Filed 09/26/20      Entry Number 375        Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

United States of America            )
                                    )                       CR No.: 5:14-cr-00559-JMC-3
                                    )
       v.                           )                                   ORDER
                                    )
                                    )
Alfredo De Jusus Ramirez            )
                                    )
____________________________________)

       Defendant Alfredo De Jusus Ramirez (“Defendant”) is a prisoner currently serving a

sentence of 292 months in the Bureau of Prisons. (ECF No. 273.)

       This matter is before the court on Defendant’s pro se Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 (ECF No. 324) and

the Government’s Motion for Summary Judgment (ECF No. 335). For the reasons set forth below,

the court DENIES Defendant’s Motion to Vacate, Set Aside, or Correct a Sentence under 28

U.S.C. § 2255 (ECF No. 324) and GRANTS the Government’s Motion for Summary Judgment

(ECF No. 335).

                              I.      RELEVANT BACKGROUND

       On October 7, 2014, a grand jury handed down a superseding indictment charging

Defendant with conspiracy to distribute and possess with intent to distribute 500 grams or more of

a mixture or substance containing methamphetamine and 50 grams or more of actual

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. (ECF No. 56 at 1-2

¶¶ 1-2.) Defendant pled not guilty to the charge on November 18, 2014. (ECF No. 107.) A jury

found him guilty as charged on August 19, 2015. (ECF No. 209.)




                                                1
     5:14-cr-00559-JMC             Date Filed 09/26/20   Entry Number 375         Page 2 of 9




       On February 22, 2016, this court sentenced Defendant to 292 months of imprisonment.

(ECF No. 273.) The Fourth Circuit affirmed on direct appeal, upholding this court’s order that

denied Defendant’s pretrial Motion to Suppress evidence from a 2013 traffic stop. (ECF No. 187.)

See United States v. Ramirez, 669 F. App’x 163, 164 (4th Cir. 2016).

       Defendant subsequently filed this Motion to Vacate on July 31, 2017. (ECF No. 324.) He

presented the following grounds for relief:

       1. Ground 1: “Ineffective Assistance of Counsel by allowing the district court to

           assume jurisdiction to try the defendant in a criminal adult court.”

       2. Ground 2: “Ineffective Assistance of Counsel on Direct Appeal. Counsel failed

           to file an appeal on the (2) points for the gun enhancement and (2) points for

           the role in offense.”

       3. Ground 3: “Ineffective Assistance of Counsel on Direct Appeal. Counsel failed

           to file an appeal on the quantity and type of drugs.”

       4. Ground 4: “Ineffective Assistance of Counsel at the ‘Suppression Hearing’

           resulting in the denial of due process.”

(ECF No. 324 at 4-5, 7-8.) The Government filed a Response in Opposition (ECF No. 334)

and a Motion for Summary Judgment (ECF No. 335) on October 23, 2017.

                                         II.   JURISDICTION

       The court has jurisdiction over this matter pursuant to § 2255, which states that a federal

district court has jurisdiction to entertain a § 2255 petition when the petitioner is in custody under

the sentence of a federal court.




                                                  2
      5:14-cr-00559-JMC         Date Filed 09/26/20       Entry Number 375         Page 3 of 9




                                     III.    LEGAL STANDARD

   A. Motions to Vacate Generally

       A prisoner in federal custody under sentence of a federal court may petition the court that

imposed the sentence to vacate, set aside, or correct the sentence. See § 2255. The prisoner may

be entitled to relief upon a showing that: (1) the sentence was imposed in violation of the

Constitution or laws of the United States; (2) the court was without jurisdiction to impose such

sentence; (3) the sentence was in excess of the maximum authorized by law, and (4) the sentence

is otherwise subject to collateral attack. Id. A petitioner collaterally attacking his sentence or

conviction pursuant to § 2255 bears the burden of proving his grounds for collateral attack by a

preponderance of the evidence. White v. United States, 352 F. Supp. 2d 684, 686 (E.D. Va. 2004)

(citing Miller v. United States, 261 F.2d 546 (4th Cir. 1958)). In ruling on a § 2255 motion, the

court may dismiss the motion without a hearing where it conclusively shows from the motion, any

attached exhibits, and the record of prior proceedings that the moving party is not entitled to relief.

§ 2255(b) (noting that a hearing is not required on a § 2255 motion if the record of the case

conclusively shows that petitioner is entitled to no relief).

       The court is required to interpret pro se documents liberally and such documents are held

to a less stringent standard than those drafted by attorneys. See Erickson v. Pardus, 551 U.S. 89,

94 (2007). When reviewing a pro se complaint, federal courts should carefully examine the

plaintiff’s factual allegations to determine whether they could provide a basis for relief. See

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). However, the “special judicial solitude”

with which a district court should view pro se complaints “does not transform the court into an

advocate.” Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).




                                                   3
     5:14-cr-00559-JMC          Date Filed 09/26/20     Entry Number 375         Page 4 of 9




   B. Ineffective Assistance of Counsel

       Under the Sixth Amendment of the United States Constitution, a criminal defendant is

guaranteed the assistance of counsel for his or her defense. U.S. CONST. AMEND. VI. The purpose

of the Sixth Amendment’s guarantee of effective counsel is to ensure that a defendant has effective

counsel at all critical stages of a criminal proceeding. See Montejo v. Louisiana, 566 U.S. 788, 786

(2009) (quoting United States v. Wade, 388 U.S. 218, 227-28 (1967)). “To prevail on an ineffective

assistance of counsel claim under the Sixth Amendment, [Defendant] must show both that (1) his

counsel was professionally unreasonable and (2) his counsel’s deficient performance prejudiced

[Defendant’s] defense.” United States v. Swaby, 855 F.3d 233, 239 (4th Cir. 2017) (citing

Strickland v. Washington, 466 U.S. 668, 691-92 (1984)). “A court need not address both

components of this inquiry if [a] defendant makes an insufficient showing on one.” Furnace v.

United States, No. 4:11-cr-00014-RBH, 2011 WL 13177178, at *2 (D.S.C. Dec. 1, 2011) (citing

Strickland, 466 U.S. at 697).

       In regard to the performance prong, a defendant must identify specific acts or omissions of

counsel that are not the result of reasonable, professional judgment. Strickland, 466 U.S. at 690.

In light of all circumstances, keeping in mind that counsel’s function is to advance the adversarial

process, the court must determine whether the identified acts or omissions were outside the range

of professional, competent assistance. Id. As such, “a [defendant] must show that ‘counsel’s

representation fell below an objective standard of reasonableness.’” Merzbacher v. Shearin, 706

F.3d 356, 363 (4th Cir. 2013) (quoting Strickland, 466 U.S. at 688). “If a prisoner pleads guilty on

the advice of counsel, he must demonstrate that the advice was not ‘within the range of competence

demanded of attorneys in criminal cases.’” Tollett v. Henderson, 411 U.S. 258, 266 (1973) (citing

McMann v. Richardson, 397 U.S. 759, 771 (1970)). A court reviews “the reasonableness of



                                                 4
     5:14-cr-00559-JMC          Date Filed 09/26/20      Entry Number 375         Page 5 of 9




counsel’s challenged conduct on the facts of the particular case, viewed as of the time of counsel’s

conduct.” Merzbacher, 706 F.3d at 363 (quoting Strickland, 466 U.S. at 688).

       Concerning the prejudice prong, a defendant must show that “counsel’s errors were so

serious as to deprive [him or her] of a fair trial, a trial whose result is reliable.” Strickland, 466

U.S. at 687. “[T]he defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

“In order to satisfy the ‘prejudice’ requirement [in the context of a guilty plea], the defendant must

show that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Id. “Courts should not upset a plea solely because

of post hoc assertions from a defendant about how he would have pleaded but for his attorney’s

deficiencies.” Lee v. United States, 137 S. Ct. 1958, 1967 (2017). “Judges should instead look to

contemporaneous evidence to substantiate a defendant’s expressed preferences.” Id.

                                          IV.     ANALYSIS

       In this matter, Defendant asks the court to vacate his sentence due to ineffective assistance

of counsel. Specifically, Defendant alleges defense counsel failed to: have him tried as a juvenile,

appeal two sentencing enhancements, file an appeal based on the quantity and type of drugs used

for sentencing, and argue a 2013 traffic stop was unconstitutionally extended. (ECF No. 324 at 4-

5, 7-8.) The court considers each of Defendant’s allegation in turn under the test set forth in

Strickland.

   A. Ground 1

       First, the court finds defense counsel properly declined to challenge whether Defendant

should have been tried as an adult. As explained by the Government,

   “[t]he Government offered no evidence of Ramirez’s involvement prior to his eighteenth
   birthday (Ramirez was born in January 1994, turning eighteen in January 2012). While the

                                                  5
     5:14-cr-00559-JMC         Date Filed 09/26/20      Entry Number 375        Page 6 of 9




   investigation included evidence of Ramirez’s co-conspirators’ narcotics trafficking prior to
   2012, none of that evidence was presented against Ramirez (who was tried alone).”

(ECF No. 334 at 6-7.)

       Additionally, the Government points out that even if evidence of Defendant’s criminal

activity stretched before his eighteenth birthday,

   the Fourth Circuit has recognized that as a continuing crime, an individual may be tried as an
   adult based in part on evidence that occurred prior to a defendant’s 18th birthday so long as
   the defendant continued to be involved in the conspiracy after turning 18. United States v.
   Spoone, 741 F.2d 680, 687 (4th Cir. 1984) (“The Juvenile Delinquency Act does not, of course,
   prevent an adult criminal defendant from being tried as an adult simply because he first became
   embroiled in the conspiracy with which he is charged while still a minor, so there is no question
   that the district court had jurisdiction over the conspiracy prosecution against [the defendant].
   The government presented evidence from which a jury could infer that [the defendant’s]
   involvement in the conspiracy continued after he turned eighteen.”).

(ECF No. 334 at 6-7.)

       Similarly, Defense counsel explains he was aware that evidence of Defendant’s criminal

conduct began after his eighteenth birthday, and “there would have been no grounds to challenge

this [c]ourt’s jurisdiction.” (ECF No. 334-1 ¶ 6.) Defense counsel further notes he made arguments

before the jury and this court “that the indictment overcharged the Defendant since he was in high

school at the time of the outset of the conspiracy alleged and that his co-defendants were likely

more culpable than the Defendant due to their involvement in the conspiracy dating back to 2010.”

(Id. ¶ 7.) The court therefore finds Defendant has not met the showing of substandard performance

under Strickland on Ground One, primarily because a jurisdictional challenge based upon

Defendant’s age would have been without merit.

   B. Ground Two

       Next, counsel’s decision not to appeal two sentencing enhancements did not amount to

ineffective assistance. Specifically, as explained by defense counsel:




                                                 6
      5:14-cr-00559-JMC         Date Filed 09/26/20       Entry Number 375         Page 7 of 9




        I told the Defendant that I believed that his Fourth Amendment claim was the
        strongest claim for the appeal and that I thought it would be in his best interest to
        forego appealing other issues in order to present that claim as it was clearly stronger
        than other potential issues. During that meeting, the Defendant agreed with the
        strategy that I had outlined and agreed to the presentation of only the Fourth
        Amendment claim on appeal.

(Id. ¶ 10.)

        Defense counsel went on to expound he did not believe challenging the gun

enhancement would be successful because it revolved around the credibility of a witness

that the court had found credible. (Id.) Defense counsel thus “informed the Defendant that

since the issue centered on [the witness’] credibility, it was extremely unlikely that the

Fourth Circuit would overturn the District Court’s credibility finding,” and in fact such an

appeal would likely hurt Defendant’s Fourth Amendment argument because the claim was

meritless. (Id.)

        Regarding the decision to forgo appealing the leadership enhancement, defense

counsel feared the Fourth Circuit could “remand the case for an increased sentencing” and

disregard the court’s decision to sentence at a lesser offense level. (Id. ¶¶ 11-12.) Defense

counsel further stated that, “[a]s with the gun enhancement, the Defendant agreed to this

strategy.” (Id. ¶ 12.)

        The court again finds Defendant has not shown defense counsel provided

insufficient assistance under Strickland. The decision not to appeal the gun and leadership

enhancements were strategic, as defense counsel sought to strengthen Defendant’s Fourth

Amendment appeal. Moreover, such appeals would have very likely been unsuccessful, or,

if successful, perhaps resulted in a higher sentence. Alternatively, even assuming

Defendant has meet the performance prong under Strickland, he has failed to show to a




                                                  7
      5:14-cr-00559-JMC        Date Filed 09/26/20      Entry Number 375         Page 8 of 9




reasonable probability that he would have prevailed on this appeal but for counsel’s error.

Accordingly, Defendant’s contention based on Ground Two cannot succeed.

    C. Ground Three

        Moreover, defense counsel’s decision to not challenge “an appeal on the quantity and type

of drugs used to sentence” Defendant did not amount to ineffective assistance. (ECF No. 324 at 4,

7.) Defense counsel explains that “Defendant’s allegation is incorrect as a matter of fact,” because

his “drug weight . . . was not driven by his co-defendants’ independent drug distributions unrelated

to him; instead, his drug weight directly resulted from his activity. Such an appellate argument

would have been rejected.” (ECF No. 334-1 ¶ 14.)

        Defense counsel further points out he nonetheless

        made an argument at sentencing that the Defendant should receive a variance
        sentence below the applicable guideline range because his co-defendants
        distributed a similar amount of drugs as he did, since their drugs came from him,
        and his co-defendants received significantly lower sentences than the guideline
        range called for the Defendant to receive.

(Id. ¶ 15.)

        The court again finds Defendant has not shown incompetent assistance under Strickland,

as defense counsel’s advice does not appear to have fallen below an objective standard of

reasonableness. Indeed, it seems that such an appeal would have been without merit. Alternatively,

Defendant has again failed to show a reasonable likelihood of success on appeal but for defense

counsel’s alleged error. Defendant’s ineffective assistance claim on Ground Three thus fails.

    D. Ground Four

        Lastly, the court observes that defense counsel in fact argued the 2013 traffic stop was

improperly extended, despite Defendant’s contentions to the contrary. (ECF No. 179 at 2, 6-8.)

Indeed, defense counsel presented this argument “at the pretrial hearing, [and it] was renewed at



                                                 8
      5:14-cr-00559-JMC         Date Filed 09/26/20       Entry Number 375         Page 9 of 9




trial, and was presented again on appeal. The Fourth Circuit clearly understood the nature of the

argument as the opinion states ‘Ramirez complains that the detention lasted longer than necessary

to effectuate the purpose of the stop.’” (ECF No. 334-1 ¶ 16.) Such arguments do not approach the

high bar of ineffective assistance under Strickland. Accordingly, Defendant’s claims of ineffective

assistance of counsel under Ground Four is without merit.

                                        V.      CONCLUSION

       Upon careful consideration of the entire record, the court hereby DENIES Defendant’s

Motion to Vacate, Set Aside, or Correct a Sentence under 28 U.S.C. § 2255 (ECF No. 324) and

GRANTS the Government’s Motion for Summary Judgment (ECF No. 335).

                            CERTIFICATE OF APPEALABILITY

       A certificate of appealability may issue only if the applicant has made a substantial showing

of the denial of a constitutional right. § 2253(c). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find this court’s assessment of his constitutional claims debatable or

wrong. See, e.g., Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this matter, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, the court DENIES

Defendant Michael Carter a certificate of appealability.

       IT IS SO ORDERED.




                                                                 United States District Judge

September 26, 2020
Columbia, South Carolina




                                                  9
